Citation Nr: 1826945	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-06 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include for accrued benefits purposes.

2.  Entitlement to service connection for coronary artery disease, to include for accrued benefits purposes.

3.  Entitlement to service connection for leukemia, to include for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veterans' death.

5.  Entitlement to special monthly pension (SMP) for the appellant based upon the need for aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1962 to September 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Unfortunately, the Veteran died in September 2012, but had claims pending of service connection for type II diabetes, coronary artery disease, and leukemia.  His surviving spouse has been substituted as the appellant for these claims.  See 38 U.S.C. § 5121A.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it has been contended that the Veteran's diabetes, coronary artery disease, and leukemia were due to exposure to herbicide agents while stationed at Anderson Air Force Base (AFB) in Guam.

The Board acknowledges that type II diabetes mellitus, ischemic heart disease, and chronic B-cell leukemia are among the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, the Veteran's service personnel records confirm he had active service in Guam from March 1964 to September 1965.

The Veteran's Benefits Administration Manual M21-1 (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a.  This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Here, the record reflects a May 2013 email notes the DOD list does not show any use, testing, or storage of tactical herbicides on Guam during the Vietnam era, and could not provide any evidence to support the claim.  However, this email response also stated that "[u]nless the claim is inherently incredible or clearly lacks merit ... it should be referred to the ... JSRRC ... for any information this organization can provide to corroborate the veteran's claimed exposure" and that "[t]his process may delay resolution of the claim but it will help insure that we fulfill VA's duty to assist."  However, the JSRRC was not contacted in this case, and a December 2014 formal finding concluded there was a lack of information required to concede exposure to herbicides.  The formal finding also concluded that the claim of herbicide exposure was inherently incredible or clearly lacks merit for further research to be conducted by the JSSRC.

The Board finds that further research by the JSSRC is warranted in this case.  In pertinent part, the Board takes note of the Court's holding in Gagne v. McDonald, 27 Vet. App. 397 (2015), which addressed VA's duty to assist within the context of when a request to the JSRRC is necessary.  The Court noted that the language of the duty-to-assist statute clearly states that when a claimant provides information sufficient to locate service records that are in the possession of a government agency and that might help the claim, VA "shall continue" to search for such records "unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  The Court further noted that the implementing regulation supports the conclusion that to fulfill his duty to assist the Secretary must make as many research record requests as are necessary and that a search for records is "futile" only when it becomes clear the record does not exist or is not in the possession of the custodian.  Moreover, the Court found that multiple JSRRC requests were required as a result of information of record relating to an alleged stressor that occurred sometime during the Veteran's 13-month period of deployed service. 

The Board finds the facts in this case to be analogous to those in Gagne and that remand is required for appropriate JSRRC requests in order to fulfill VA's duty to assist, to include the applicable provisions of the M21-1.  Specifically, the evidence of record provides information regarding the approximate date (March 1964 to September 1965), location (Guam, specifically at Andersen AFB), as well as the circumstances surrounding the Veteran's purported exposure to herbicide agents.  Therefore, a remand is required to ensure this development.

The Board also finds that even if the Veteran was not exposed to herbicide agents, further development would still be required in this case.  In pertinent part, treatise evidence is of record, including a Public Health Assessment of Andersen AFB conducted by the Environmental Protection Agency (EPA), which indicates there was contaminated soil and water on Andersen AFB caused by base activities involving numerous fuel, pesticide, and chemical spills.  This evidence has not been disputed, and it has been contended the Veteran's diabetes, heart disease, and leukemia may be due to such exposure.  As such, it would appear a competent medical opinion is warranted to address the etiology of the claimed disabilities in light of this purported exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, while the Veteran's heart was evaluated as normal on his April 1962 enlistment examination, it was noted as abnormal on his July 1965 separation examination due to "[g]rade iii/iv ejection systolic murmur entire precordium, loudest at pulmonic area, P2=A2."  Such a finding further supports the need for a competent medical opinion to resolve the heart disease claim.

The Veteran's death certificate lists his immediate cause of death as atherosclerotic cardiovascular disease; with coronary artery disease, diabetes and leukemia being among the conditions listed as contributing to the underlying cause.  Thus, the cause of death claim is inextricably intertwined with the aforementioned service connection claims.  Accordingly, the Board must defer adjudication of the cause of death claim until the development directed for the service connection claims have been completed.

Finally, in regard to the SMP claim, the Board notes that an April 2016 supplemental statement of the case (SSOC) found that while the appellant's disability picture suggested she was housebound, her income was still excessive for survivor pension with SMP.  

The Board notes that basic entitlement to death pension benefits exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C. § 1521; 38 C.F.R. §§ 3.3 (b)(4), 3.23(a), (b), (d)(5).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. 
§ 1503; 38 C.F.R. § 3.271.  Exclusions from income include medical expenses in excess of five percent of the maximum income rate allowable for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272 (g)(1)(iii).  The exclusions from income do not include Social Security Administration (SSA) benefits.  38 C.F.R. § 3.272.  

It is not clear whether there is accurate and up-to-date information regarding the appellant's income and excludable expenses.  For example, the appellant provided information on medical expenses for 2011 to 2012, but does not appear to have done so since that period.  Consequently, a remand is also required to obtain such updated information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the appellant report her annual income and medical expenses with as much detail as possible for each period from September 1, 2012, through the present.  All efforts to obtain such information must be documented in the file.

2.  Make appropriate requests to JSRRC for verification of the Veteran's reported exposure to herbicide agents while on active duty in Guam (discussed further in the body of the remand above) in accordance with the M21-1.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.7.a.  This includes, if necessary, submitting multiple requests to the JSRRC.  

3.  After obtaining any additional records to the extent possible, obtain a competent medical opinion(s) from an appropriate clinician(s) regarding the claims of service connection for type II diabetes mellitus, coronary artery disease, and leukemia.  The claims folder should be made available to the clinician(s) for review in preparation of the opinion(s).

For each of the claimed disabilities, an opinion should be promulgated as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include his exposure to fuels, pesticides, and other chemicals while on active duty in Guam.  The opinion regarding the heart disease claim should also reflect consideration of the fact the heart was evaluated as abnormal on the July 1965 separation examination.

A complete rationale for any opinion expressed must be provided, to include if it is determined an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the appeal and issue an SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




